DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the amendment reciting that the temperature of the sensor itself is maintained at a setpoint required the examiner to find a new reference, as shown below. 
Further, Spitzner shows in Fig. 6 how the temperature changes to various values over time when ice is detected. Therefore, Spitzner does disclose adjusting the temperature to a new value in response to ice being present. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spitzner et al. (“Spitzner”; US 2015/0023792).
Regarding claim 8: Spitzner discloses a method for detecting ice, comprising: 
adjusting the temperature of the sensor to a new value (paragraph 0014), the sensor comprising a heating element to heat the sensor (24, paragraph 0056); 
measuring a response of the sensor when adjusting the temperature of the sensor to the new value (paragraph 0014: a measurement cycle implies it is repeatedly carried out); 
converting the power consumed to the likelihood that water is disposed on the sensor using a predefined mapping (paragraph 0014, paragraph 0054: performance map); and
activating at least one of an anti-icing system and a de-icing system based on the likelihood (paragraph 0054: heating panels).
Regarding claim 10: Spitzner discloses the predefined mapping maps the response to a likelihood of ice formation based on data comprising ambient temperature, wind speed, and a presence of water (paragraphs 0027, 0052).
Regarding claim 11: Spitzner discloses the operation further comprises: 
upon determining the likelihood that water is on the sensor and that a wind speed satisfies a threshold, determining that ice is on a blade of the wind turbine (paragraph 0052: this implies there must be a threshold or else the wind speed data collected would be useless). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Spitzner, in view of Krainer (US 2014/0072429).
Regarding claim 1: Spitzner discloses a controller for a wind turbine, comprising: 
a processor; 
a memory comprising an application that, when executed by the processor, performs an operation (as this is standard in all modern electronic controllers), the operation comprising: 
monitoring a power consumed by a heating element (paragraph 0014: resistance is used as a parameter and energy is controlled, implying power is known, paragraph 0068) in a sensor (24 is a sensor heating element, paragraph 0056); 

activating at least one of an anti-icing system and a de-icing system based on the likelihood (paragraph 0054: heating panels).
	Spitzner does not explicitly disclose the heating element maintains a temperature of the sensor at a setpoint. 
	However, Krainer discloses a heating element maintains a temperature of the sensor at a setpoint (paragraph 0038 – the heater is controlled with PWM, implying there is a target set point value).
	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the heating element of Spitzner to maintain the temperature of the sensor at a setpoint, as disclosed by Kainer, in order to ensure ice does not build up.  
Regarding claim 3: Spitzner discloses the predefined mapping maps the power consumed to a likelihood of ice formation based on data comprising ambient temperature, wind speed, and a presence of water (paragraphs 0027, 0052).
Regarding claim 4: Spitzner discloses the operation further comprises: 
upon determining the likelihood that water is on the sensor and that a wind speed satisfies a threshold, determining that ice is on a blade of the wind turbine (paragraph 0052: this implies there must be a threshold or else the wind speed data collected would be useless). 
Regarding claim 7: Spitzner discloses wherein determining the likelihood that water is disposed on the sensor comprises: 
monitoring the power consumed over the period of time (paragraph 0015: as the control is based on changes in time, Fig. 6, while this is T, the control can be carried out for resistance); 
converting the power consumed to the likelihood that water is disposed on the sensor using a predefined mapping (paragraph 0015); 
determining the likelihood that water is disposed on the sensor based on monitoring power consumed over the period of time (paragraph 0015); 
verifying water is disposed on the sensor by deactivating the heating element until the temperature of the sensor is below freezing or at an ambient temperature (paragraph 0054-0055: via HIO of heating panels); 
activating the heating element (paragraph 0054-0055: via HIO of heating panels); 
tracking a rate of change of the temperature of the sensor (dT); and 
determining that ice is disposed on the sensor using a predefined mapping (paragraph 0054: performance map).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Spitzner
Regarding claim 15: Spitzner discloses an ice detecting system for a wind turbine (Fig. 1), the system comprising: 
a sensor (24) comprising a heating element configured to set a temperature of the sensor (paragraph 0052);
 a controller configured to: 

deactivate the heating element until the temperature of the sensor is either below freezing or at an ambient temperature (paragraph 0054-0055: via HIO of heating panels); 
activate the heating element when the temperature of the sensor is either below freezing or at an ambient temperature (paragraph 0054-0055: via HIO of heating panels); 
track a rate of change of the temperature of the sensor (dT) after activating the heating element; and 
determine a likelihood that water is disposed on the wind sensor based on the rate of change (dT) (paragraphs 0052-0053: ice prediction and ice detection); and 
activate at least one of an anti-icing system and a deicing system based on the likelihood (paragraph 0054: heating panels).
Spitzner does not explicitly disclose a wind sensor.
However, Spitzner discloses a sensor (24) and wind speed is measured (paragraph 0052).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the sensor to be a wind sensor in order to measure wind speed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SEAN GUGGER/           Primary Examiner, Art Unit 2832